ITEMID: 001-5399
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: KNEL AND VEIRA v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Luigi Ferrari Bravo
TEXT: The first applicant, Ms Knel, is the mother of the second applicant, Veira. Both applicants are resident in Rotterdam.
Ms Knel had a relationship with Veira’s father out of which Veira was born on 17 December 1981. It is alleged that this relationship was terminated soon after Veira’s birth, after which Veira lived with his mother Ms Knel. At that time both applicants were resident in Surinam and had Surinam nationality.
Ms Knel married another man. She and her husband moved to the Netherlands in 1985, leaving Veira with his paternal grandparents. She now has Netherlands nationality. Veira still has Surinam nationality.
In 1987 Ms Knel applied to the Minister for Foreign Affairs for a provisional residence visa (machtiging tot voorlopig verblijf) in Veira’s name. Such a visa is normally a prerequisite for the grant of a residence permit which confers more permanent residence rights.
By a letter dated 12 March 1987 the Visa Service of the Ministry of Justice informed the Netherlands embassy in Surinam that there was no objection to the grant of a provisional residence visa to Veira. The applicants state that they were never informed of any decision, whether favourable or otherwise. They did not, however, take proceedings on the basis of an implied refusal, as they might have done within a reasonable time if it appeared that a decision was not forthcoming. It appears that Veira remained in Surinam.
A new request for a provisional residence visa was lodged in 1992, through the Netherlands embassy in the Surinam capital Paramaribo. On 25 September 1992 the Minister for Foreign Affairs gave a decision refusing such a visa on the ground that Veira, having been resident with his grandparents since 1985, had ceased to be part of his mother’s family unit.
The applicants lodged an objection (bezwaarschrift) against this decision on 20 October 1992. Following a hearing on 21 January 1993 the Minister for Foreign Affairs gave a decision on 15 March 1993 dismissing the objection. This decision was transmitted to the embassy in Paramaribo.
The applicants lodged an appeal with the Judicial Division (Afdeling rechtspraak) of the Council of State (Raad van State) against the Minister’s decision on 8 April 1993. This appeal was withdrawn on 21 June 1995. It is stated that their reason for so acting was that Veira could not obtain a passport from the Surinam authorities, and that without a passport they did not expect the appeal to have any prospects of success.
As alleged by the applicants, the situation in Surinam had become untenable due to the deterioration of Veira’s grandparents’ health. Ms Knel decided to bring Veira into the Netherlands without complying with the formalities, and on 22 October 1993 Veira entered the Netherlands.
On 13 October 1995, nearly two years after Veira had entered the Netherlands, Ms Knel applied in his name for a residence permit. By a decision dated 22 March 1996 the Deputy Minister of Justice refused to grant such a permit.
On 3 June 1996 the applicants lodged an administrative appeal (administratief beroep) against the Deputy Minister’s refusal. This was rejected on 13 December 1996.
The applicants appealed to the Regional Court (Arrondissementsrechtbank) of The Hague on 24 December 1996.
Following a hearing on 17 June 1997 the Regional Court dismissed the appeal on 21 June 1997. The Regional Court considered that Veira could be cared for in Surinam by a sister of Veira’s father, with financial assistance from Ms Knel if need be, and that the applicant’s separation in 1985 had been a consequence of Ms Knel’s choices with regard to the way she had wished to lead her personal life.
It appears from a letter received from the applicants’ representative on 17 June 1998 that the Netherlands authorities were then contemplating removing Veira to Surinam. However, the Court has not been informed that this has taken place.
